Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


  PAYCARGO, LLC,
                                                         CASE NO.: 1:20-cv-22885
         Plaintiff,

  v.
  PAVEL GALBREATH a/k/a PASHA
  GALBREATH a/k/a PASHA PROBIV,

         Defendants.
                                                 /

                                            COMPLAINT

         Plaintiff PAYCARGO, LLC (“Plaintiff” or “PayCargo”) hereby sues Defendant, PAVEL

  GALBREATH a/k/a PASHA GALBREATH a/k/a PASHA PROBIV, and alleges as follows:

                            PARTIES, JURISDICTION, AND VENUE

         1.      Plaintiff PayCargo is a Delaware limited liability company with its principal place

  of business in Miami-Dade County, Florida.

         2.      Defendant Pavel Galbreath a/k/a Pasha Galbreath a/k/a Pasha Probiv (“Galbreath”)

  is an individual who is at least 18 years of age, resides in Connecticut and is otherwise sui juris.

         3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

  there is complete diversity of citizenship among the parties to this case and because the amount in

  controversy exceeds $75,000.00.

         4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 18

  U.S.C. § 1836(c) insofar as it alleges a claim based upon the laws of the United States based on

  Plaintiff’s allegations of misappropriation of trade secrets.



                                                     1
Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 11



         5.      This Court has supplemental jurisdiction over the state law claims alleged herein

  pursuant to 28 U.S.C. § 1337 because the state law claims are so related to the federal law claims

  that they constitute the same case or controversy.

         6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a

  substantial part of the events or omissions giving rise to the claim occurred arose in this district.

                                    GENERAL ALLEGATIONS

                               Galbreath’s Employment at PayCargo

         7.      PayCargo provides an electronic payment platform designed to process payments

  in the freight and logistics industry. This system allows for payers to make payments for cargo

  shipments to a network of vendors and facilitates the prompt release of said cargo by the vendors.

         8.      Galbreath worked for PayCargo from in or about July, 2017 until on or about

  August 15, 2018.

         9.      Galbreath was employed as PayCargo’s Chief Technology Officer (“CTO”), during

  which time Galbreath enjoyed unlimited access to PayCargo confidential and propriety systems

  and technologies. Galbreath directed the PayCargo technology team as well as architected a major

  redesign of the PayCargo System.

         10.     Galbreath worked out of PayCargo’s office in Miami-Dade County, Florida.

         11.     In connection with his employment, Galbreath signed the PayCargo Employee

  Agreement attached as Exhibit A.

         12.     Pursuant to the Employee Agreement, Galbreath agreed to not disclose any of

  PayCargo’s Trade Secrets. More specifically, Galbreath agreed to “not use, disclose, or

  disseminate to any other person, organization, or entity or otherwise employ any Trade Secrets.”

  Such Trade Secrets are defined as including but not limited to “a) data or information that is

                                                    2
Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 11



  competitively sensitive or commercially valuable and not known to the general public [and] b)

  scientific or technical information, design, process, formula, or improvement, computer software,

  object code, source code, specifications, inventions, systems information, whether or not

  patentable or copyrightable.”

         13.     Galbreath also agreed “not to use, disclose, or disseminate to any other person,

  organization, or entity or otherwise employ any Confidential Information,” during “and after the

  cessation of [his] employment with [PayCargo].” Confidential Information was defined as “any

  data or information and documentation, other than Trade Secrets, which is valuable to the

  Company, its customers, vendors, or other third parties and not generally known to the public.”

         14.     Pursuant to the Employee Agreement, Galbreath also agreed to “assign and agree

  to assign, free of any obligation whatsoever to [PayCargo] . . . [his] entire right, title and interest

  in any developments, designs, patents, inventions and improvements, trade secrets, trademarks,

  service marks, corporate names, domain names, copyrightable subject matter . . . or proprietary

  information which [Galbreath] made, or may make . . . while [] employed by [PayCargo] and/or

  with the use of the time, material or facilities of the Company, and/or resulting from any tasks

  assigned to me or work performed by me for or on behalf of the Company.”

         15.     The Employee Agreement also prohibited the use of any PayCargo computing

  platforms, system or data for personal use and only authorized internal use of the same. Galbreath

  further agreed not to engage in any unauthorized access into PayCargo’s platform in systems.

         16.     Galbreath additionally agreed to be bound by PayCargo’s Code of Conduct

  (attached as Exhibit B). 1 In relevant part, the PayCargo Code of Conduct provides:



         1
         The attached version is an unsigned copy which is dated after Galbreath’s employment.
  However, the terms are materially the same as those agreed to by Galbreath.
                                                 3
Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 11



         Some of our most valuable assets are not in tangible form but instead are intellectual
         property, which includes trademarks, service marks, patents, and copyrighted
         material. Also included is confidential, proprietary information such as trade
         secrets, customer lists, computer software and source code, sales and profit data,
         and strategic business plans (for instance, possible mergers and acquisitions). Since
         our company’s continued success depends on the careful development, use and
         protection of our intellectual property, we have a duty to protect it. We must take
         care not to discuss it where others may hear. We must also be sure not to transmit
         it in any form, or to any recipient, where unauthorized persons might receive it.
         Before transmitting intellectual property outside the company, including to a
         consultant or contractor, obtain the approval of PayCargo’s legal counsel. Our
         obligation to preserve the confidentiality of PayCargo’s proprietary information
         continues even after we are no longer employees of the Company.

  [Code of Conduct at pg. 3-4].

         17.     In connection with Galbreath’s role as PayCargo’s CTO, he was involved in the

  following aspects of PayCargo’s most sensitive information and had full access to, among other

  things: customer lists, customer bank account information, customer transaction histories, system

  architecture, hosting accounts and configuration of same, money flow processes, the National

  Automated Clearing House Association (“NACHA”) process (money movement instructions), the

  PayCargo source code, code management tools, development management tools, internal

  communications tools, customer service management tools, customer facing website security

  programs, and the system’s production servers (the “Trade Secrets”).

         18.     Galbreath maintained copies of certain of the Trade Secrets on his personal

  computer, in addition to his authorized PayCargo laptop.

                             Galbreath’s Termination from PayCargo

         19.     Attempting to negotiate a salary raise, on or about July 23, 2018, Galbreath

  tendered his resignation to purportedly “start [his] Cyber Security practice by Sept 1st, 2018.”

  Instead of offering a raise, PayCargo accepted Galbreath’s resignation.




                                                   4
Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 11



         20.     On August 12, 2018, after Galbreath unilaterally removed an authorized

  individual’s access to the PayCargo system, PayCargo instructed Galbreath to transfer, among

  other things, his system access and credentials to the individual authorized by PayCargo in

  anticipation of Galbreath’s impending departure from PayCargo.

         21.     Galbreath refused to transfer his access credentials.

         22.     Galbreath’s refusal led to his immediate termination on or about August 15, 2018.

         23.     The following day, despite being terminated and expressly told to refrain from

  accessing the PayCargo System in any way, Galbreath continued to access the PayCargo system.

  This prompted an August 16, 2018 cease and desist letter demanding such unauthorized access

  immediately cease.

         24.     During his employment with PayCargo, Galbreath co-founded a company called

  WhiteHack, LLC, which purports to offer the service of hacking into its customers websites for

  the purpose of exposing vulnerabilities.

         25.     On August 22, 2018, upon discovering that Galbreath had been operating a business

  in during his time at PayCargo, PayCargo sent Galbreath another cease and desist letter demanding

  he immediately stop using the PayCargo name and trademark in connection “WhiteHack Lab.”

         26.     In particular, PayCargo took issue with the fact that Galbreath included false

  references/testimonials that purported to be from PayCargo, as well as certain defamatory claims

  about the PayCargo system.

         27.     On August 27, 2018, PayCargo sent Galbreath another letter demanding access

  credentials to PayCargo’s Amazon Web Services’ (“AWS”) Management Console account, which

  housed the PayCargo development environment and which Galbreath had set up using his personal




                                                   5
Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 6 of 11



  AWS account, instead of PayCargo’s account. Ultimately PayCargo’s IT team recovered the

  account.

         28.     On September 11, 2018, PayCargo sent Galbreath another demand letter that

  included a draft affidavit that essentially asked Galbreath to confirm that he had complied with

  PayCargo’s demands to delete any and all confidential and proprietary information on his personal

  computer, as well as to reaffirm his obligation of confidentiality.

         29.     Galbreath refused to sign this affidavit.

                   Galbreath Reaches Out to PayCargo’s Primary Competitor

         30.     On July 18, 2019, PayCargo filed two lawsuits against its primary competitor,

  CargoSprint, LLC (“CargoSprint”).

         31.     PayCargo filed suit against CargoSprint f/k/a PayAirCargo and its president,

  founder, and CEO Joshua Wolf in the Southern District of Florida last year for essentially

  trademark infringement and misappropriation of trade secrets. PayCargo, LLC v. CargoSprint,

  LLC, et al., Case No. 1:19-cv-22995 (S.D. Fla.) (the “Florida Litigation”).

         32.     The trademark infringement claims pertain to CargoSprint’s use of the name

  “PayAirCargo.”

         33.     The trade secret claims pertained to CargoSprint and Wolf’s initially posing as a

  customer in the PayCargo system in order to reverse engineer their own competing payment

  processing system called SprintPay.

         34.     PayCargo also filed an antitrust case in the Northern District of Georgia against

  CargoSprint and Joshua Wolf for creating an illegal tying arrangement. The pleadings allege

  CargoSprint is violating federal antitrust laws by illegally tying its SprintPay payment system to




                                                   6
Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 7 of 11



  its SprintPass warehouse management system. PayCargo, LLC v. CargoSprint, LLC, et al., Case

  No. 3:19-cv-00085 (N.D. Ga.) (the “Georgia Litigation”).

         35.     Between these two cases, there is substantial litigation between PayCargo and

  CargoSprint.

         36.     Although incorporated in Georgia, CargoSprint and Wolf operate primarily out of

  Guadalajara, Mexico.

         37.     In the Florida Litigation, PayCargo dismissed its trade secret claims, without

  prejudice, on June 2, 2020.

         38.     CargoSprint has been announcing the impending release of its new SprintPay

  platform.

         39.     Galbreath recently booked a trip to Guadalajara, Mexico for July 3, 2020 through

  July 5, 2020, in the middle of the global pandemic, to meet with CargoSprint and Wolf.

         40.     This trip was part of an ongoing effort by Galbreath to share Trade Secrets and

  proprietary PayCargo information with CargoSprint.

         41.     Galbreath’s disclosure of the PayCargo Trade Secrets and confidential and

  proprietary information violated his statutory, contractual, and common law duties to preserve the

  confidentiality of the Trade Secrets.

         42.     Plaintiff has retained the undersigned counsel to bring this action and has agreed to

  pay for reasonable attorneys’ fees and costs incurred.

         43.     All conditions precedent to the filing of this action have occurred or have been

  performed, waived, satisfied, or excused.




                                                   7
Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 8 of 11



                                         COUNT I
                            MISAPPROPRIATION OF TRADE SECRETS
                                     18 U.S.C. § 1836(b)
                                     (Against Galbreath)

         44.        PayCargo re-alleges and incorporates by reference paragraphs 1-43 as if fully set

  forth herein.

         45.        PayCargo owns all right title and interest in the Trade Secrets.

         46.        The Trade Secrets constitute trade secrets within the meaning of 18 U.S.C.

  § 1839(3) as they are types of business, technical information, engineering information, patterns,

  formulas, techniques, procedures, programs, and codes PayCargo has taken reasonable measures

  to keep secret.

         47.        The Trade Secrets relate to a product or service used in, or intended for us in,

  interstate and/or foreign commerce.

         48.        PayCargo derives economic value from the Trade Secrets as they are not generally

  known to, and not readily ascertainable by, other persons who may be able to obtain economic

  value from the disclosure or use of the Trade Secrets within the meaning of 18 U.S.C.

  § 1839(3)(B). Further, the Trade Secrets are used and intended for use in interstate and foreign

  commerce.

         49.        Galbreath knew or had reason to know that he acquired the Trade Secrets by

  improper means and/or disclosed or used those trade secrets without PayCargo’s express or

  implied consent.

         50.        Galbreath has used and continues to use the misappropriated PayCargo Trade

  Secrets for his own benefit.

         51.        As a result of Galbreath’s actions, PayCargo has suffered damages, and will

  continue to suffer irreparable injury.
                                                      8
Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 9 of 11



             52.   Galbreath’s conduct was willful and malicious, with disregard for PayCargo’s

  rights, so as to justify an award of attorneys’ fees under 1836(b)(3)(D).

             53.   Galbreath’s conduct requires the Galbreath to pay damages to PayCargo for: (i)

  PayCargo’s actual loss caused by the misappropriation of PayCargo’s trade secrets and (ii)

  damages for any unjust enrichment caused by Galbreath’s misappropriation of PayCargo’s trade

  secrets.

             WHEREFORE, PayCargo, LLC demands a judgment be entered against Pavel Galbreath

  a/k/a Pasha Galbreath a/k/a Pasha Probiv for the full amount of its actual damages, all applicable

  prejudgment and postjudgment interest, damages for any unjust enrichment experienced by

  Galbreath, disgorgement of profits, reasonable royalties, exemplary damages, injunctive relief, a

  seizure order, an award of attorney’s fees and costs, and any other relief which the Court deems

  just and proper.

                                COUNT II
        CONVERSION OF CONFIDENTIAL AND PROPRIETARY INFORMATION
                             (Against Galbreath)

             54.   PayCargo re-alleges and incorporates by reference paragraphs 1-43 as if fully set

  for herein.

             55.   Galbreath knowingly, willfully, unlawfully, and with intent to steal converted

  PayCargo’s Trade Secrets.

             56.   Galbreath’s acts of conversion were committed with the intent to permanently, or

  for an indefinite time, deprive PayCargo of its rightful possession, access to, and use of the

  converted property, and to deprive PayCargo of the value of converted property.

             57.   As a direct and proximate result of Galbreath’s conduct, PayCargo has suffered the

  deprivation of its property.

                                                   9
Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 10 of 11



           58.     Galbreath’s actions have interfered with PayCargo’s enjoyment of its ownership

   rights over the converted property, over which Galbreath has improperly exercised acts of

   dominion and control.

           59.     As a direct and proximate result of the Galbreath’s conduct, PayCargo has suffered

   and will continue to suffer damages.

           WHEREFORE, PayCargo, LLC demands a judgment be entered against Pavel Galbreath

   a/k/a Pasha Galbreath a/k/a Pasha Probiv for the full amount of its actual damages, all applicable

   prejudgment and postjudgment interest, an award of costs, and any other relief which the Court

   deems just and proper.

                                             COUNT III
                                       BREACH OF CONTRACT
                                          (Against Galbreath)

           60.     PayCargo re-alleges and incorporates by reference paragraphs 1-43 as if fully set

   for herein.

           61.     PayCargo and Galbreath entered into the PayCargo Employee Agreement attached

   as Exhibit A.

           62.     Galbreath has breached the Employment Agreement by retaining the Trade Secrets,

   by disclosing them to CargoSprint, LLC, a competitor of PayCargo, and by failing to adequately

   secure the Trade Secrets.

           63.     Pursuant to the PayCargo Employee Agreement, Galbreath also agreed to “assign

   and agree to assign, free of any obligation whatsoever to [PayCargo] . . . [his] entire right, title and

   interest in any developments, designs, patents, inventions and improvements, trade secrets,

   trademarks, service marks, corporate names, domain names, copyrightable subject matter . . . or

   proprietary information which [Galbreath] made, or may make . . . while [] employed by

                                                     10
Case 1:20-cv-22885-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 11 of 11



   [PayCargo] and/or with the use of the time, material or facilities of the Company, and/or resulting

   from any tasks assigned to me or work performed by me for or on behalf of the Company.”

          64.     Galbreath, however, breached the PayCargo Employee Agreement by failing to

   turn over to PayCargo such information upon his termination.

          65.     Galbreath’s breach of the Employment Agreement was material.

          66.     PayCargo was damaged as a result of this breach.

          WHEREFORE, PayCargo, LLC demands a judgment be entered against Pavel Galbreath

   a/k/a Pasha Galbreath a/k/a Pasha Probiv for the full amount of its actual damages, all applicable

   prejudgment and post judgment interest, an award of attorney’s fees and costs, injunctive relief,

   and any other relief which the Court deems just and proper.



   DATE: July 13, 2020.

                                                        Respectfully submitted,
                                                        XANDER LAW GROUP, P.A.
                                                        One NE 2nd Avenue, Suite 200
                                                        Miami, Florida 33132
                                                        Tel: (305) 767-2001
                                                        Fax: (855) 926-3370
                                                        wayne@xanderlaw.com
                                                        Attorneys for Plaintiff

                                                        By:      /s/Wayne R. Atkins
                                                                 WAYNE R. ATKINS
                                                                 Fla. Bar No.: 84000




                                                   11
